                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR18-0124-JCC
10                             Plaintiff,                      ORDER
11          v.

12   QIFENG LI, et al.,

13                             Defendants.
14

15          This matter comes before the Court on Defendants’ motion to vacate the trial date (Dkt.
16   No. 107). Because Defendants have not formally changed their pleas and still enjoy the right to a
17   speedy trial, the motion is DENIED. However, in light of Defendants’ plans to enter guilty pleas
18   in front of United States Magistrate Judge Mary Alice Theiler (Dkt. No. 107 at 2), and in light of
19   Defendants’ previously-filed speedy trial waivers (Dkt. Nos. 97-1, 97-2, 103-1), the trial date is
20   CONTINUED from March 25, 2019 to March 28, 2019 at 9:30 a.m. If the parties need a further
21   continuance, Defendants must file speedy trial waivers.
22          DATED this 14th day of March 2019.




                                                          A
23

24

25
                                                          John C. Coughenour
26                                                        UNITED STATES DISTRICT JUDGE

     ORDER
     CR18-0124-JCC
     PAGE - 1
